     Case 8:19-cv-02181-DOC-DFM Document 51 Filed 09/11/20 Page 1 of 2 Page ID #:628




 1                         IN THE UNITED STATES DISTRICT COURT
 2                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 3
 4
                                                                       JS-6
 5 MONUMENT PEAK VENTURES, LLC
 6 Plaintiff,
 7
   v.                                            Case No. 8:19-cv-02181-DOC-DFM
 8
 9 TOSHIBA AMERICA BUSINESS
   SOLUTIONS, INC.; TOSHIBA
10 AMERICA ELECTRONIC
11 COMPONENTS, INC. AND TOSHIBA
   CORPORATION
12
13 Defendants.
14
                                STIPULATED FINAL JUDGMENT
15
16           For the reasons set forth in the Court’s Order at Doc 44 and in accordance with

17     the stipulation of the parties, IT IS ORDERED AND ADJUDGED that final judgment
18
       is hereby entered as follows:
19
20           Plaintiff’s claims under U.S. Patent No. 7,684,090 against Toshiba America
21     Business Solutions, Inc. and Toshiba Corporation are hereby dismissed with prejudice
22
       pursuant to the parties’ stipulation.
23
24           Final judgment is entered in favor of Defendants Toshiba America Business
25     Solutions, Inc., Toshiba America Electronic Components, Inc., and Toshiba Corporation
26
       and against Plaintiff Monument Peak Ventures, LLC in accordance with the Court’s
27
28     Order at Docket 44, which is merged into this Final Judgment, including on the
Case 8:19-cv-02181-DOC-DFM Document 51 Filed 09/11/20 Page 2 of 2 Page ID #:629




  unpatentability of the adjudicated claims of U.S. Patent Nos. 6,903,762; 7,177,484;

  7,583,294; 8,964,064 and 9,549,095 under 35 U.S.C. § 101.

         All parties to this action shall bear their own fees, costs and expenses incurred

  relative to this action.

         Except to the extent specifically granted herein, all pending motions are denied

  without prejudice as moot.

         In accordance with the parties’ stipulation, this Final Judgment does not

  constitute any waiver or estoppel of any parties’ rights to appeal this Final Judgment or

  any rulings or issues addressed in the Court’s Order at Doc 44.



         SIGNED AND ENTERED this 11th ` day of September, 2020.



                                                Hon. David O. Carter
                                                United States District Judge




                                            2
